                                                      UNITED STATES BANKRUPTCY COURT
                                                            DISTRICT OF ARIZONA
In re                                                                       Case No. 2:18-bk-15711-DPC

Carol Williams                                                              CHAPTER 13 PLAN

                                                                               Original
                                                                               Amended
                                                                               Modified
Debtor(s)
                                                                               Plan payments include post-petition mortgage payments
                                                                               Flat Fee / Administrative Expense
                                                                               Hourly / Administrative Expense


This Plan¹ includes the following (check all that are applicable):


    A limit on the amount of a secured claim, which may result in a partial payment or no payment to the secured creditor. See Section
(C)(5)(b).




    Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest. See Section (C)(5)(c).




    Nonstandard Provisions. See Section (H).
Your rights may be affected by this Plan. Your claim may be reduced, modified or eliminated. If you object to the treatment of your claim
as proposed in this Plan or to any provision of this Plan, you must file a written objection by the deadline set forth below. The Bankruptcy
Court may confirm this Plan without further notice if no objection is filed and the order is approved by the Trustee. See Bankruptcy Rule
3015 and Local Rule 2084-13.
This Chapter 13 Plan is proposed by the above Debtor². The Debtor certifies that the information contained in this Plan is accurate. A
creditor who disagrees with the proposed treatment of its debt in this Plan must timely file an objection to the Plan and serve copies on the
Debtor, Debtor’s attorney (if any), and the Chapter 13 Trustee not less than 14 days after the date set for the first meeting of creditors, or
any continuation of such meeting, or 28 days after service of the Plan, whichever is later. See Local Rule 2084-9.
This Plan does not allow claims or alter the need for timely filing any claim. For a creditor to receive a distribution for an unsecured
claim, the creditor must file a proof of claim with the Court.
If confirmed, the Plan will modify the rights and duties of the Debtor and creditors, except secured creditors will retain their liens until the
earlier of payment of the underlying debt or Debtor’s discharge under Code § 1328³. If the case is dismissed or converted to another
chapter (for example, Chapter 7) without completion of the Plan, each lien shall be retained to the extent recognized by applicable
nonbankruptcy law.
Pre-petition defaults will be cured using the interest rate set forth in the Plan or Code § 511, if applicable. Any ongoing obligation will be
paid according to the terms of the Plan.

¹“Plan” includes the original plan and any amended or modified plan.
²If this is a joint case, then “Debtor” means both Debtors.
³“Code” means the United States Bankruptcy Code, 11 U.S.C. § 101 et. seq.



Local Form 2084-4 (12/17)                                                      Chapter 13 Plan                               Page 1




        Case 2:18-bk-15711-DPC                          Doc 26 Filed 01/25/19 Entered 01/25/19 13:05:40                           Desc
                                                         Main Document    Page 1 of 8
   This is an Amended or Modified Plan.

       The reason(s) why Debtor filed this Amended or Modified Plan:
       ____________________________________________________

       Summarize how the Plan varies from the last Plan filed:
       ____________________________________________________

(A) Plan Payments and Property to be Submitted to the Trustee.
       Plan payments start on January 29. 2019 . The Debtor shall pay the Trustee as follows:

       $50.00 each month for month 1 through month 6
       $100.00 each month for month 7 through month 60

       The proposed Plan duration is 60 months. The applicable commitment period is 36 months.
       See Code § 1325(b)(4). In addition to plan payments and, if applicable, mortgage conduit payments, Debtor will submit the following
       property to the Trustee:
       ____________________________________________________

(B) Trustee's Percentage Fee. The Trustee shall collect upon receipt a percentage fee from all plan payments (including mortgage payments)
and property received, not to exceed 10%.

(C) Adminstrative Expenses and All Claims.

       (1) Until the Court confirms the Plan the Trustee will make adequate protection payments under Section (C)(1)(a) below, mortgage
       conduit payments under Section (C)(1)(b), if applicable, and pay other sums as ordered by the Court. Other disbursements will be
       made after the Court confirms the Plan. Unless otherwise provided for in Section (H) below, disbursements by the Trustee shall be
       pro rata within classes and made in the following order:

              (a) Adequate protection payments to creditors secured by personal property.
                   None. If “None” is checked, the rest of Section (C)(1)(a) is not to be completed.
              Pursuant to Local Rule 2084-6, the Trustee is authorized to make monthly pre-confirmation adequate protection payments to a
              secured creditor without a Court order, provided the claim is properly listed on Schedule D, a secured proof of claim is filed
              that includes documentation evidencing a perfected security agreement, and the Debtor or creditor sends a letter to the Trustee
              requesting payment. The Trustee will apply adequate protection payments to the creditor’s secured claim. After confirmation,
              adequate protection payments will continue until the claim is paid in full, unless the confirmed Plan or a Court order specifies
              a different treatment. If a creditor disagrees with the amount of the proposed adequate protection payments or the Plan fails to
              provide for such payments, the creditor may file an objection to confirmation of this Plan and/or file a motion pursuant to
              Code §§ 362 or 363.
               Creditor          Property Description                      Collateral Value                  Monthly Pament



                  Nonstandard Provisions. See Section (H).


Local Form 2084-4 (12/17)                                                   Chapter 13 Plan                               Page 2




       Case 2:18-bk-15711-DPC                  Doc 26 Filed 01/25/19 Entered 01/25/19 13:05:40                                  Desc
                                                Main Document    Page 2 of 8
              (b) Mortgage Conduit Payments.
                    None.
              The Trustee shall disburse Conduit Payments to a Real Property Creditor without regard to whether the Court has confirmed a
              Plan or the Real Property Creditor has filed a proof of claim. See Section (C)(4)(c) and Local Rule 2084-4.

      (2) Administrative expenses. Code § 507(a)(2).

              (a) Attorney fees . Debtor’s attorney has agreed to:
                    A flat fee of $4,500.00, of which $0.00 was paid before the filing of the case (See Local Rule 2084-3);
              or
                   File a fee application for payment of a reasonable amount of fees. The estimated amount of fees to be paid by the Trustee,
              subject to Court order, is $0.00, of which $0.00 was paid before the filing of the case.
              (b) Additional Services. Counsel for the Debtor has agreed to charge a flat fee for the following additional services provided
              to the Debtor:
                      (i) Before Confirmation:
                            Adversary proceedings $__
                            Lien Avoidance Actions $ __
                            Preparing and filing of any motion to sell property $ __
                            Other Flat Fees for $ __
                        (ii) After Confirmation:
                            Preparing and filing of Modified Plan $ __
                            Responding to motion to dismiss and attendance at hearings $ __
                            Adversary proceedings $__
                            Lien Avoidance Actions $__
                            Preparing and filing of any motion to sell property $__
                            Other Flat Fees for $__
              All other additional services will be billed at the rate of $ per hour for attorney time and $ __ per hour for paralegal time.
              Counsel will file and notice a separate fee application detailing the additional fees and costs requested. Counsel will include
              all time expended in the case in the separate fee application.

              (c) Other Professional Expenses:
              _________________________________

      (3) Leases and Unexpired Executory Contracts.
            None. If “None” is checked, the rest of Section (C)(3) is not to be completed.
        Pursuant to Code § 1322(b), the Debtor assumes or rejects the following lease or unexpired executory contract. For a lease or
        executory contract with sums owing, the arrearage will be cured by periodic plan payments.
        Unless the Court orders otherwise, the arrearage amount shall be the amount stated in the creditor’s allowed proof of claim.
        (a) Assumed.
        No interest will be paid on the prepetition arrearage unless otherwise stated in Nonstandard Provisions at Section (H). A creditor
        identified in this paragraph may mail to the Debtor all correspondence, notices, statements, payment coupons, escrow notices, and
        default notices concerning any change to the monthly payment or interest rate without such being a violation of the automatic stay.

              Creditor                Property Description               Estimated Arrearage Amount             Arrearage Through Date

       Suzanne Lopez              Lease on home                  $0.00                                      12/29/2018

            Nonstandard Provisions. See Section (H).
        (b) Rejected.

                          Creditor                                                       Property Description

       -NONE-

            Nonstandard Provisions. See Section (H).


Local Form 2084-4 (12/17)                                                      Chapter 13 Plan                             Page 3


      Case 2:18-bk-15711-DPC                       Doc 26 Filed 01/25/19 Entered 01/25/19 13:05:40                               Desc
                                                    Main Document    Page 3 of 8
Case 2:18-bk-15711-DPC   Doc 26 Filed 01/25/19 Entered 01/25/19 13:05:40   Desc
                          Main Document    Page 4 of 8
      (4) Creditors with a Security Interest in Real Property.


    None. If “None” is checked, the rest of Section (C)(4) is not to be completed.


      (5) Claims Secured by Personal Property or a Combination of Real and Personal Property.


    None. If “None” is checked, the rest of Section (C)(5) is not to be completed.


              (a) Unmodified Secured Claims.


    None. If “None” is checked, the rest of Section (C)(5)(a) is not to be completed.


              (b) Modified Secured Claims.
                    None. If “None” is checked, the rest of Section (C)(5)(b) is not to be completed.
              (c) Lien Avoidance.
                    None. If “None” is checked, the rest of Section (C)(5)(c) is not to be completed.

Local Form 2084-4 (12/17)                                                   Chapter 13 Plan             Page 4




      Case 2:18-bk-15711-DPC                    Doc 26 Filed 01/25/19 Entered 01/25/19 13:05:40              Desc
                                                 Main Document    Page 5 of 8
      (6) Priority, Unsecured Claims, Other Than Debtor’s Attorney Fees.
            None. If “None” is checked, the rest of Section (C)(6) is not to be completed.
        (a) Unsecured Domestic Support Obligations. The Debtor shall remain current on such obligations that come due after filing the
        petition. Unpaid obligations before the petition date are to be cured in the plan payments. The amount to be paid will be adjusted to
        the creditor’s allowed claim amount, through the claim process. If the holder of a domestic support obligation disagrees with the
        treatment proposed in this Plan, the holder must file a timely objection.

                        Creditor                                                      Estimated Arrearage

       -NONE-

        (b) Other unsecured priority claims.

                                Creditor                                   Type of Priority Debt                   Estimated Amount

       Arizona Department of Revenue                               Tax Obligation                           $214.00

            Nonstandard Provisions. See Section (H).
(D) Surrendered Property.


    None. If “None” is checked, the rest of Section (D) is not to be completed.


(E) Vesting. Except as stated in this paragraph, property of the estate shall vest in the Debtor upon confirmation of the Plan.
           The following property shall vest in the Debtor upon Plan completion:

                                                        Brief Description of Property



   Nonstandard Provisions. See Section (H).



Local Form 2084-4 (12/17)                                                   Chapter 13 Plan                                Page 5




      Case 2:18-bk-15711-DPC                   Doc 26 Filed 01/25/19 Entered 01/25/19 13:05:40                                    Desc
                                                Main Document    Page 6 of 8
 (F) Tax Returns. While the case is pending, the Debtor shall provide to the Trustee a copy of any post-petition tax return within 14 days
 after filing the return with the tax agency. The Debtor has filed all tax returns for all taxable periods during the four-year period ending on
 the petition date, except:

                                                              Unfiled Tax Returns




(G) Funding Shortfall. Debtor will cure any funding shortfall before the Plan is deemed completed.


 (H) Nonstandard Provisions. Any Nonstandard Provision included herein must not be inconsistent with the Code or Local Rules and must
 identify the provision of the Plan being modified, the proposed modification and the justification for the modification. Any Nonstandard
 Provision placed elsewhere in this Plan is void. The Debtor submits the following provisions that vary from Section (C) of the Local Plan
 Form:
     None. If “None” is checked, the rest of Section (H) is not to be completed.
     Provide the detail required above.

                                                             Nonstandard Provisions




Local Form 2084-4 (12/17)                                                     Chapter 13 Plan                                Page 6




       Case 2:18-bk-15711-DPC                    Doc 26 Filed 01/25/19 Entered 01/25/19 13:05:40                                   Desc
                                                  Main Document    Page 7 of 8
 (I) Plan Summary. If there are discrepancies between the Plan and this Plan Analysis, the provisions of the confirmed Plan control.

(1) Trustee’s Compensation (10% of Total of Plan Payments to Trustee)                                                               $570.00

(2) Administrative Expenses (§ (C)(2))                                                                                              $4,500.00

(3) Leases and Executory Contracts (§ (C)(3))                                                                                       $0.00

(4)(a) Conduit Mortgage Payments (§ (C)(4)(c))                                                                                      $0.00

(4)(b) Arrearage Claims Secured Solely by Real Property (§ (C)(4)(c))                                                               $0.00

(5)(a) Claims Secured by Personal Property or Combination of Real & Personal Property (§ (C)(5)) - Unmodified                       $0.00

(5)(b) Claims Secured by Personal Property or Combination of Real & Personal Property (§ (C)(5)) - Modified                         $0.00

(6) Priority Unsecured Claims (§ (C)(6))                                                                                            $214.00

(7) Unsecured Nonpriority Claims (§ (c)(7))                                                                                         $416.00

(8) Total of Plan Payments to Trustee                                                                                               $5,700.00


 (J) Section 1325 analysis.
       (1) Best Interest of Creditors Test:

(a) Value of Debtor’s interest in nonexempt property                                                                                $160.00

(b) Plus: Value of property recoverable under avoiding powers                                                                       $0.00

(c) Less: Estimated Chapter 7 administrative expenses                                                                               $0.00

(d) Less: Amount to unsecured priority creditors                                                                                    $214.00

(e) Equals: Estimated amount payable to unsecured nonpriority claims if Debtor filed Chapter 7                                      $0.00

       (2) Section 1325(b) Analysis:

(a) Monthly Disposable Income, Form B 122C-2 (if less than $0, then state $0                                                      $0.00

(b) Applicable commitment period                                                                                                  x 60

(c) Total of Line (2)(a) amount x 60                                                                                              $0.00

(3) Estimated Payment to Unsecured, Nonpriority Creditors Under Plan                                                              $416.00


Certification by Debtor(s) and Attorney for Debtor(s): No changes were made to the Model Plan, other than the possible inclusion of
relevant Nonstandard Provisions in Section (H).

Dated: January 18, 2019
/s/ Carol Dee Williams
Debtor                                                                                                    Debtor

/s/ Michael Thrall
Attorney




Local Form 2084-4 (12/17)                                                  Chapter 13 Plan                               Page 7




       Case 2:18-bk-15711-DPC                   Doc 26 Filed 01/25/19 Entered 01/25/19 13:05:40                               Desc
                                                 Main Document    Page 8 of 8
